DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


The cited references do not disclose obtaining, based on respective viewing histories of the set of similar user identifiers, a second set of content item identifiers,  and adding the second set of content item identifiers to a first list, selecting a subset of content item identifiers from the first list of a first set of content item identifiers similar to a set of viewed content items of a first user identifier based on respective similarity scores and based on the corresponding similarity scores between content item identifiers of the first list and a viewing history associated with the first user identifier, and transmitting the subset of content item identifiers for display of the corresponding content items via a web portal on a user interface of a first user device.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 12/14/2020 have been accepted.



35 USC § 112 – Means Plus Function Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



Claim limitations directed to an “analyzer”, a “module” and a “filter” (as recited in claims 1-10) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders “analyzer”, “module” and “filter” coupled with the functional language “configured to XX” (where XX indicates a function performed) without reciting sufficient structure to achieve the function.  Furthermore, each generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have also been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the claim language under 35 USC §112(f), applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Ko, Han-Gyu, et al., “Semantically-based Recommendation by using Semantic Clusters of Users’ Viewing History”, BigComp 2014, Bangkok, Thailand, January 15-17, 2014, pp. 83-87.
Recommendation of potentially interesting content to general users based on the content-consumption trends monitored from leading user groups. (Abstract); A list of content that is consumed by the leading user group but have not been consumed by a general user in the group will be recommended to the general user as potentially interesting content.  (page 85, 2nd full paragraph).  



US Patent Application Publications
Zhao 	 				2018/0189293
Determining similarities in content preferences among a plurality of users and generating content recommendations based on a requesting user's content consumption history. A requesting user may access the recommendation system to request content items for consumption. The recommendation system may be configured to identify users having consumed the same or similar content items as the requesting user, and to determine a ratio of content items consumed by the requesting user and an identified user to the total number of content items previously consumed by the requesting user. In one embodiment, the system may determine a degree of similarity in content preferences between the two users based on an inverse proportion of a level of popularity associated with the content items consumed by the requesting user and the identified user (e.g., sampled user). (Abstract)

Ng 	 				2016/0371274
Transforming a similarity matrix used to generate content item recommendation lists are described. The system may determine a weight (used to transform the similarity matrix) sufficient to place one or more content items on the content item recommendation list or at a particular position on the recommendation list. The transformed similarity matrix may further be reduced in size, and content recommendations may be generated using the transformed or reduced similarity matrix. (Abstract).

LuVogt 	 				2013/0290110
Users receive content recommendations from a personalized, generalized recommendation service that aggregates and selects content of high personal relevance to each individual user from a large pool of both personal and public content. The received content is filtered and the content determined to be relevant is cached. When a user request for content is received, the cached content is rescored and the content determined to be most relevant based on satisfaction of a relevance threshold is selected and forwarded to the user. Feedback methodologies are also implemented so that a user's actions are taken into consideration in real time and can affect subsequent recommendations to the user. (Abstract).



US Patents
Gomez Uribe 				10,311,386
A mechanism for identifying similar items within a plurality of items available to a group of users. The mechanism includes identifying a first count that indicates a number of times any user has interacted with a first item included in the plurality of items and subsequently with any other item, identifying a second count that indicates a number of times any user within the has interacted with a second item included in the plurality of items after interacting with the first item, computing a probability that indicates the likelihood of a particular user interacting with the second item after interacting with the first item based on the first count and the second count, and computing a similarity score that indicates the similarity between the first item and the second item based on the probability and a popularity score associated with the second item. (Abstract). 


Zelevinsky 					8,868,596
Generating one or more recommended items for a user receives a target items set for the user which includes two or more target items. The system then queries a database of a plurality of related items sets using the target items set, where each related items set comprises a plurality of related items. In response to the querying, the system retrieves one or more similar items sets from the plurality of related item sets, each similar items set being similar to the target items set. The system then performs a union of the similar items sets to generate the recommended items. (Abstract).


Jacobi 					7,113,917
A service recommends items to a user based on items previously selected by the user, such as items previously purchased, viewed, or placed in an electronic shopping cart by the user. The items may, for example, be products represented within a database of an online merchant. In one embodiment, the service generates the recommendations using a previously generated table that maps items to respective lists of "similar" items. To generate the table, historical data indicative of users' affinities for particular items is processed periodically to identify correlations between item interests of users (e.g., items A and B are similar because a large portion of those who selected A also selected B). Personal recommendations are generated by accessing the table to identify items similar to those selected by the user. In one embodiment, items are recommended based on the current contents of a user's shopping cart. (Abstract).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



September 10, 2022